EXHIBIT 10.27

 

Description of Severance Policy

 

On June 28, 2005, the Board of Directors of the Company adopted a severance
policy, effective July 1, 2005, whereby (i) each senior vice president who is
terminated without cause shall be entitled to receive the equivalent of his or
her base salary, less applicable withholding, for a period of twelve (12) months
from the date of his or her termination, and (ii) each vice president who is
terminated without cause shall be entitled to receive the equivalent of his or
her base salary, less applicable withholding, for a period of six (6) months
from the date of his or her termination.